DETAILED ACTION
This action is responsive to the application No. 15/740,466 filed on December 28, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 6, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Graham on March 11, 2022.
The application has been amended as follows: 
In the claims:

Claim 1. (Currently Amended) 
An active matrix light emitting display comprising:

a single light emitting photonic crystal with a periodic variation of the index of refraction comprising:
	a distributed Bragg reflector (DBR) having a stop-band;
	an anode layer comprising a plurality of individual selectively energizable anodes;
	a cathode layer comprising a plurality of individual selectively energizable cathodes;
	a light emitting layer configured to emit light having an emission[[s]] spectrum a portion of which overlaps the stop-band, wherein the light emitting layer is disposed within a single layer, wherein the single layer of the of the DBR in which the emitter layer is disposed has an optical thickness of about (2n+1)λemit/4, wherein n = 0, 1, 2, or 3 and λemit is the central wavelength of the stop band of the stop band of the DBR; and
a photoluminescent layer disposed upon the single light emitting photonic crystal, the photoluminescent layer comprising a plurality of photoluminescent pixels, wherein a selected anode and a selected cathode are energizable causing a portion of the light emitting layer to emit light in [[the]] band-edge modes of the single light emitting photonic crystal thereby photoexciting [[a]] selected ones of the plurality of photoluminescent pixels.

Claim 2. (Cancelled)

Claim 3. (Cancelled)

Claim 4. (Cancelled)

Claim 5. (Currently Amended) 
The active matrix light emitting display of claim 1 [[4]], wherein the light emitting layer comprises an organic electroluminescent material.

Claim 6. (Currently Amended) 
The active matrix light emitting display of claim 1, wherein the anode layer, the cathode layer, and the light emitting layer do not interrupt the continuously periodic variation of the single light emitting photonic crystal’s index of refraction.

Claim 7. (Currently Amended) 
The active matrix light emitting display of claim 6, wherein the light emitting layer comprises an organic electroluminescent material.

Claim 8. (Currently Amended) 
The active matrix light emitting display of claim 7, wherein the organic electroluminescent [[emitter]] material is localized in a zone having less than 10% of an optical thickness of the single light emitting photonic crystal.

Claim 9. (Currently Amended) 
The active matrix light emitting display of claim 8, wherein the single light emitting photonic crystal has a band-gap, and wherein the organic electroluminescent [[emitter]] material has a free space emission spectrum that least in part overlaps the band-gap of the single light emitting photonic crystal.

Claim 10. (Currently Amended) 
single light emitting photonic crystal emits light at a wavelength corresponding to an edge of the band-gap.

Claim 11. (Currently Amended) 
The active matrix light emitting display of claim 10, wherein the edge of the band-gap occurs at a wavelength at which the measured radiance of luminescent light emitted by the organic electroluminescent [[emitter]] material in free space is greater than one-quarter of a peak radiance in free space of the luminescence emission spectrum of the organic electroluminescent [[emitter]] material.

Claim 12. (Currently Amended) 
A light emitting device comprising:
a single light emitting photonic crystal formed of a stack of layers, the single light emitting photonic crystal having a continuously periodically varying index of refraction in a light transmission direction;
an organic electroluminescent emitter material disposed within a layer of the photonic crystal and formed such that the period of the index of refraction variation is continuous through the layer containing the organic electroluminescent material; and
a photoluminescent material disposed upon a surface of the light emitting photonic crystal, such that light emitted by the light emitting photonic crystal at wavelengths corresponding to band-edge light emissions causes photoexcitation within the photoluminescent material; and 
wherein the single layer comprised by the photonic crystal in which the emitter layer is disposed has a thickness that is equal to one-quarter or three-quarters of the central wavelength of the stop-band.

Claim 13. (Currently Amended) 
[[A]] The light emitting device of claim 12, wherein the organic electroluminescent emitter material comprises an organic light emitting material is localized in a zone having less than 10% of an optical thickness of the photonic crystal.

Claim 14. (Currently Amended) 
[[A]] The light emitting device of claim 13, wherein the light emitting photonic crystal has a band-gap, wherein the organic electroluminescent emitter material has a free space emission spectrum that least in part overlaps the band-gap of the photonic crystal.

Claim 15. (Currently Amended) 
[[A]] The light emitting device of claim 14, wherein the photonic crystal emits light at a wavelength corresponding to an edge of the band-gap.

Claim 16. (Currently Amended) 
[[A]] The light emitting device of claim 15, wherein the edge of the band-gap occurs at a wavelength at which a measured radiance of luminescent light emitted in free space by the electroluminescent emitter material is greater than one-quarter of a peak radiance of the free space luminance emission spectrum of the emitter material.

Claim 20. (Currently Amended) 
An active matrix light emitting display comprising:
a first layer containing a plurality of  that each include: 
	a distributed Bragg reflector (DBR) having a stop-band;
a light emitting layer configured to emit light having an emission spectrum a portion of which overlaps the stop-band, wherein a light emitting layer is disposed within a single layer of the of the DBR having an optical thickness of about (2n+1)λemit/4, wherein n = 0, 1, 2, or 3 and λemit is the central wavelength of the stop band of the stop band of the DBR; and
a photoluminescent layer disposed upon the first layer, the photoluminescent layer comprising a plurality of photoluminescent pixels, wherein the plurality of organic light emitting diodes that emit light at the band-edges of a plurality of photonic crystals are energizable, respectively, to photoexcite, respectively, selected ones of the plurality of photoluminescent pixels.

Claim 21. (Currently Amended) 
The active matrix light emitting display of claim 20, wherein each of the organic light emitting diodes has a transmission axis and comprises:
a metallic mirror[[;]], wherein the [[a]] distributed Bragg reflector (DBR) is disposed upon the metallic mirror and the light emitting layer comprises material configured to have an emission spectrum at least a portion of which overlaps a stop-band of the DBR

Claim 22. (Currently Amended) 
The active matrix light emitting display of claim 21, wherein the light emitting layer is adjacent to the metallic mirror.

Claim 23. (Currently Amended) 
emit/4, wherein n = 0, 1, 2, or 3 and λemit is the central wavelength of the stop band of the stop band of the DBR.

Allowable Subject Matter
Claims 1, 5-16, and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of a light emitting layer disposed within a single layer of a DBR having an optical thickness of about (2n+1)λemit/4, wherein n = 0, 1, 2, or 3, and a photoluminescent layer disposed on the structure comprising the DBR, in combination with the additionally claimed features. 
Regarding independent Claim 12 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of an organic electroluminescent emitter material disposed within a single layer of a photonic crystal having an thickness of about one-quarter or three-quarters of the central wavelength of the stop-band of the photonic crystal, and a photoluminescent layer disposed on the photonic crystal, in combination with the additionally claimed features. 
Regarding independent Claim 20 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of a light emitting layer disposed within a single layer of a DBR having an optical thickness of about (2n+1)λemit/4, wherein n = 0, 1, 2, or 3, and a photoluminescent layer disposed on the structure comprising the DBR, in combination with the additionally claimed features. 
Examiner notes that the recited thickness of the single layer comprising the light emitting layer is considered critical to the band-edge emission function of the claimed invention, and is considered non-obvious from the perspective of optimization as illustrated by the disclosure in at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (U.S. Pub # 2004/0206965) discloses a light emitting display comprising a feedback enhanced organic light emitting diode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892